DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN104874506) in view of Zoller (US 2014/0217203).
Regarding claim 1, Zhou discloses  A water outlet device, comprising 
a water inlet mechanism (Examiner’s Annotated Figure 1), a diversion mechanism (Examiner’s Annotated Figure 1), and a guide mechanism (30) rotatably connected to the water inlet mechanism (lines 230-233), wherein: 
the diversion mechanism is disposed in the water inlet mechanism and penetrates through an axis of the guide mechanism (Examiner’s Annotated Figure 1 and Figure 2); the water inlet mechanism (Examiner’s Annotated Figure 1) comprises a water inlet channel (311).
However, Zhou fails to disclose the diversion mechanism comprising a first water outlet channel.
Zhou discloses a prior art outlet device upon which the claimed structure (a first water outlet channel in the diversion mechanism) can be seen as an improvement, as Zhou lacks a first water outlet channel in the diversion mechanism.
Zoller discloses a comparable prior art outlet device wherein a diversion mechanism (110) comprises a first water outlet channel (9). 
Thus, the manner of enhancing an outlet device was made part of the ordinary capabilities of one having ordinary skill in the art based upon the teaching of such improvement in Zoller.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” to the prior art outlet device of Zhou and the results would have been predictable to one of ordinary skill in the art, namely, one of ordinary skill in the art would have readily recognized that the inclusion of a first water outlet channel in the diversion mechanism would provide for the ability to provide for varying flow ranges, dependent upon water pressure, as disclosed by Zoller (Abstract) .
Zhou in view of Zoller further discloses the guide mechanism (30) comprises a second water outlet channel (312) and a third water outlet channel (32); when the guide mechanism (30) moves with respect to the diversion mechanism (Examiner’s Annotated Figure 1), the water inlet channel is communicated with the first water outlet channel, the second water outlet channel or the third water outlet channel (Lines 351-355).

    PNG
    media_image1.png
    370
    632
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Zhou in view of Zoller discloses the water outlet device according to claim 1, wherein the guide mechanism (30) and the diversion mechanism (Examiner’s Annotated Figure 1) are able to move with respect to the water inlet mechanism (Lines 347-353); when the guide mechanism and the diversion mechanism move with respect to the water inlet mechanism, the water inlet channel is communicated with the first water outlet channel, the second water outlet channel or the third water outlet channel (Lines 351-353).
Regarding claim 3, Zhou in view of Zoller discloses the water outlet device according to claim 1, wherein when the guide mechanism (30) moves with respect to the water inlet mechanism (Examiner’s Annotated Figure 1), the water inlet channel is communicated with the second water outlet channel (Lines 351-353).
Regarding claim 4, Zhou in view of Zoller discloses the water outlet device according to claim 2, wherein when the guide mechanism (30) moves with respect to the water inlet mechanism (Examiner’s Annotated Figure 1), the water inlet channel is communicated with the second water outlet channel (Lines 351-353).
Regarding claim 5, Zhou in view of Zoller discloses the water outlet device according to claim 1, wherein the diversion mechanism (Examiner’s Annotated Figure 1) comprises a water outlet (Examiner’s Annotated Figure 1, outlet assembly), and when the guide mechanism (30) rotates with respect to the diversion mechanism, the water inlet channel is communicated with the second water outlet channel or the third water outlet channel through the water outlet (Lines 351-353).
Regarding claim 6, Zhou in view of Zoller discloses the water outlet device according to claim 1, wherein a mounting hole (Examiner’s Annotated Figure 2) is formed in the guide mechanism (30); a step (Examiner’s Annotated Figure 2) is arranged on the mounting hole; the diversion mechanism penetrates through the mounting hole and movably abuts against the step (The diversion mechanism abuts against the step in a manner that allows for rotation of the diversion mechanism relative to the inlet mechanism).
Regarding claim 7, Zhou in view of Zoller discloses the water outlet device according to claim 6, wherein the step comprises a first step surface and a second step surface; the first step surface is in transitional connection with the second step surface through a slope (The step features a sloped surface facing the interior of the mounting hole and a bottom surface; The interior surface is in transitional connection with the bottom surface).
Regarding claim 8, Zhou in view of Zoller discloses the water outlet device according to claim 6, wherein a protrusion (Examiner’s annotated Figure 2) is arranged at an end, located in the guide mechanism (30), of the diversion mechanism, and is able to move vertically along the step (The structure provides for the diversion mechanism to be moved in and out of the opening of the guide mechanism in a vertical direction.
Regarding claim 9, Zhou in view of Zoller discloses  the water outlet device according to claim 8, wherein an upper end of the protrusion is inserted into the water inlet mechanism (Examiner’s Annotated Figure 2).

    PNG
    media_image2.png
    363
    578
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 10, Zhou in view of Zoller discloses the water outlet device according to claim 1, wherein a barrier for blocking the second water outlet channel is arranged at an end, located in the water inlet mechanism, of the diversion mechanism (Figure 6, the diversion mechanism includes an upper barrier that blocks flow water to the second water outlet channel, and only allows flow to the first water outlet channel).
Regarding claim 13, Zhou in view of Zoller discloses the water outlet device according to claim 1, wherein the water inlet mechanism comprises a water inlet assembly and a water outlet assembly; one end of the diversion mechanism is movably disposed in the water inlet assembly, and another end of the diversion mechanism movably penetrates through the water outlet assembly; a transitional passage for communicating the water inlet channel with the second water outlet channel is formed between the water inlet assembly and the water outlet assembly (Examiner’s Annotated Figure 1).
Regarding claim 14, Zhou in view of Zoller discloses the water outlet device according to claim 13, wherein the guide mechanism (30) is connected to the water outlet assembly (Examiner’s Annotated Figure 1) in a buckled manner (As best understood, Figure 6).
Regarding claim 15, Zhou in view of Zoller discloses the water outlet device according to claim 13, further comprising a shell (10), wherein: the shell (10) is disposed outside the water outlet assembly and the guide mechanism (Figure 6); an air inlet gap (21) is formed between the water outlet assembly and the shell (Figure 6); the air inlet gap is communicated with the second water outlet channel (Lines 380-383) .
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The limitation “one end of the reset member is disposed in the diversion body, and another end of the reset member abuts against one side of the water inlet mechanism” is not anticipated or made obvious by the prior art. ‘203 discloses a device that includes a reset member, but fails to disclose the claimed structure, or motivation to modify the prior art to arrive at the claimed structure. ‘604 also discloses a device with a reset member, but also fails to disclose the claimed structure, or motivation to modify the prior art to arrive at the claimed structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER R DANDRIDGE/Primary Examiner, Art Unit 3752